Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  140865                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 140865
                                                                   COA: 295068
                                                                   Kalamazoo CC: 06-000902-FC
  ANDRE McKINLEY BELL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 16, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2010                       _________________________________________
           0719                                                               Clerk